Citation Nr: 1813173	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include mood disorder with depressive features and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to May 1969.  He died in April 2017.  The appellant is the Veteran's surviving spouse, who has been properly substituted as they appellant in this appeal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had limited the appeal to the two issues identified on the title page.

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issue of entitlement to a TDIU prior to May 12, 2011 is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The most probative evidence of record establishes that the Veteran had an acquired psychiatric disability that was caused or chronically worsened by service-connected disabilities.

2. From May 12, 2011, the Veteran had one disability rated at 40 percent or more and a combined rating of 70 percent or more, and was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2. The criteria for TDIU from May 12, 2011, have been met.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Psychiatric Disability

The Veteran was afforded a June 2012 VA examination.  On examination, the examiner diagnosed the Veteran with a mood disorder due to general medical conditions.  Specifically, the examiner noted that the Veteran had diabetes, chronic lung disease, and back pain.  The Veteran reported that while in Vietnam, his compound came under rocket attack, that a friend was shot in front of him, and that he was exposed to dead bodies near a hospital.  He further, reported that he had low energy because of his medical problems, and that he did not like to go out very much.  The examiner opined that the Veteran's mental disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, when she provided rationale for her opinion she stated that the Veteran's reported major decline in mood and increase in irritability were associated with the worsening of his cardiac and lung disease.  The Board notes that the Veteran was service-connected for coronary artery disease.  Thus, it appears that the VA examiner associated the Veteran's acquired psychological disability with his service-connected coronary artery disease.

Upon review of the relevant medical evidence, the Board concludes that the June 2012 VA examination report is highly probative.  It thoroughly addresses considerations relevant to a diagnosis of a mood disorder and provides detailed explanations for the conclusions reached.  The June 2012 opinion thus constitutes sufficient medical evidence diagnosing the Veteran with an acquired psychiatric disorder and linking that diagnosis to the Veteran's service-connected disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disability is warranted.  38 C.F.R. § 3.102 (2017); see also 38 U.S.C. § 5107 (b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Entitlement to a TDIU

Beginning May 12, 2011, the Veteran's combined rating has been at least 70 percent with a disability, or separate disabilities combinable to at least 40 percent.  Therefore, beginning May 12, 2011, the Veteran met the schedular criteria for assignment of a TDIU.    

In addition, the evidence of record reflects that the Veteran was unable to secure and follow a substantially gainful employment due to his service-connected disabilities. In this regard, on his December 2010 VA Form 12-8940 he reported that he stopped working as a truck driver in July 1996, in-part, due to his symptoms of his heart condition and diabetes.  The Veteran reported that he had a high school education.  

The Veteran was provided a VA examination in November 2004.  At that time, he reported stiffness throughout his entire lower extremities, and that he had throbbing pain in his hips, legs, feet, and back related to his peripheral nerves.  On neurological examination, the examiner noted that the Veteran had discoloration, and that he had an unsteady gait when performing a heel to toe walk.  The examiner noted that the Veteran had limited motion in his of his lower extremities.  The relevant diagnoses from that examination were diabetes and diabetic neuropathy.

At a March 2010 VA examination, the examiner noted that the cause for the Veteran's unemployment was his diabetes and lumbar spine disability.  At a June 2014 VA heart examination, the Veteran reported that he required ongoing daily medication for his disability.  The examiner opined that he Veteran's disability could present functional impairments that would impact his ability to perform prolonged, strenuous activities.

Moreover, an August 2014 medical treatment note stated that the Veteran was totally unemployable due to the his heart disease, vascular disease, chronic obstructive pulmonary disease, diabetes, mood disorder, hearing loss, back pain, hypothyroid, and his liver disease.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such reasonable doubt will be resolved in favor of the claimant.  In this case, the record reflects that the Veteran worked as a truck driver after his active service.  The record is clear that the Veteran's service-connected diabetes, coronary artery disease, and his diabetic neuropathy restricted his physical activity.  In addition to the evidence noted above, the Veteran submitted a January 1998 private treatment record which indicated that the Veteran was totally disabled due to diabetes, back pain, and lung disease.  He also submitted a June 2006 private treatment record stating that that Veteran was totally disabled due to diabetes, lumbar disc disease, coronary artery disease, rotator cuff tears, spinal stenosis, and degenerative disease of both hands.  

The Board acknowledges that the treatment records discussed above list nonservice-connected disabilities along with service-connected disabilities as the cause for the Veteran's unemployability.  However, the Board notes that the fact that the Veteran had nonservice-connected disabilities that impacted his ability to work does not preclude a finding that the symptoms related to service-connected disabilities alone would prevent him from obtaining and maintaining employment.  

In light of the Veteran's occupational background and the functional limitations described above, the Board finds that he was unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of his service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU beginning May 12, 2011, is warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to TDIU beginning May 12, 2011, is granted.


REMAND

At the outset, the Board notes that the Veteran did not meet the schedular criteria for assignment of a TDIU prior to May 12, 2011.  However, at noted above, the Board has granted entitlement to service connection for an acquired psychiatric disability in this decision.  The rating and effective date assigned for that disability may impact the Veteran's combined rating prior to May 12, 2011, and cause him to meet the schedular criteria prior to that date.  Therefore, following the assignment of a rating and effective date for the acquired psychiatric disability, the claim of entitlement to a TDIU prior to May 12, 2011, should be readjudicated.  

In the event that the rating and effective date assigned for the acquired psychiatric disability do not cause the Veteran to meet the schedular criteria for assignment of a TDIU prior to May 12, 2011, the Board concludes that the facts of this case meet the criteria for submission of the appellant's claim to the Director of Compensation Service for consideration of entitlement to a TDIU prior to May 12, 2011, on an extraschedular basis.  Therefore, remand for that purpose is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Promulgate the Board's decision granting entitlement to service connection for an acquired psychiatric disability.  

2. If the rating and effective date assigned for the acquired psychiatric disability does not cause the Veteran to meet the schedular requirements for assignment of a TDIU prior to May 12, 2011, refer the claim to the Director of Compensation Service, for consideration of whether a TDIU on an extraschedular basis prior May 12, 2011, pursuant to 38 C.F.R. § 4.16 (b).  

3. Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


